724 N.W.2d 476 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Katherine Sue DENDEL, Defendant-Appellee.
Docket No. 132042, COA No. 247391.
Supreme Court of Michigan.
December 15, 2006.
On order of the Court, the application for leave to appeal the July 18, 2006 judgment of the Court of Appeals is considered. We DIRECT the Prosecutor to inform the Clerk of this Court in writing, within 14 days after the date of this order, whether, in light of public comments about this case by his Assistant Prosecutor, he has abandoned this appeal.